Citation Nr: 1805066	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  01-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for post operative epididymectomy, left, with chronic epididymitis, status post left orchiectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

He appealed to the Board of Veterans' Appeals (Board) from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board issued a decision in February 2007 denying this claim, and in response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision denying this claim and remanding this claim for further development and readjudication in accordance with the terms of the JMR.  To comply with the Court's Order, the Board in turn remanded this claim to the Agency of Original Jurisdiction (AOJ) in April 2009.  The issue was again remanded in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  The medical record documents varicocele, epididymal cysts, and mild hydrocele of the right testicle.  The Veteran has submitted evidence that varicocele may affect the functioning of the Veteran's testis; nonfunctioning of the right testis would warrant a higher rating.  Thus, a current examination is necessary to determine the functionality of the Veteran's right testis.   

Moreover, the Veteran has argued that the Veteran's voiding dysfunction may be due to his epididymitis, as chronic epididymitis may cause benign prostatic hyperplasia (BPH).  The August 2012 VA examination cited BPH as the cause of the Veteran's voiding dysfunction.  Thus, an opinion is needed to determine whether there is a link between the Veteran's epididymitis and BPH. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA genitourinary examination to obtain a medical opinion concerning the extent and severity of his service-connected post-operative residuals of the epididymectomy with chronic epididymitis, and his post-operative residuals of the left orchiectomy.  The examination must:  

a)  Determine whether the Veteran's right testicle is currently functional or nonfunctional.

b)  Determine whether the Veteran's chronic epididymitis causes or aggravates (beyond its natural progression) BPH.

2.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




